Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
No foreign priority is claimed.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13, 16-20 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Williams (US 2015/0079943 A1).
For claim 1, Williams teaches a method of managing access to application data on a computing device, the method comprising: detecting a change in state of an application that is managed using an applications manager, the change in state being based on a first action within the applications manager (Fig. 1; para 0006, 0016 – application modules stored that manage the applications in the device/phone including device operational application; para 0010-0011, 0016-0019, 0024, 0031 – phone entering into many states including locked state from active or unlocked states based on actions such as power mode, idle-timeout, locking etc., wherein the changed states of the device in turn set the application state to enabled or disabled thereby allowing (unlocking) or preventing (locking) specific application functionality such as those associated with screen interaction, display settings etc.); 
in response to detecting the change in state of the application: identifying at least one list of a plurality of application event listings stored on the computing device independently of the applications manager, the plurality of application event listings corresponding to a plurality of application events; determining that the at least one list includes one or more first application event listings associated with the application (Fig. 3; para 0029-0030, 0035, 0039-0043 – device in a changed state corresponding to protected state, locked state (and even changing from locked to unlocked state), leading to application allowing limited or expanded functionality with the corresponding event listings shown in the interface); and 
in response to determining that the at least one list includes the one or more first application event listings: determining a second action to apply to only the one or more first application event listings; and applying the second action to the one or more first application event listings (para 0039-0043 – listing including items that are allowed or prevented based on the state of the device and the application thereof, wherein a second action of selection of listing or menu item such as a notification is applied).

For claim 2, Williams teaches the claimed subject matter as discussed above and further teaches wherein the change in state comprises a switch of the application from an unlocked state to a locked state (Fig. 1; para 0006, 0010-0011, 0016-0019, 0024, 0031 – phone entering into many states including locked state from active or unlocked states based on actions such as power mode, idle-timeout, locking etc., wherein the changed states of the device in turn set the application state to disabled thereby preventing (locking) specific application functionality such as those associated with screen interaction, display settings etc.).

For claim 3, Williams teaches the claimed subject matter as discussed above and further teaches the method of claim 2, further comprising displaying, on a display, a graphical representation of the at least one list, the graphical representation including user interface elements corresponding to the plurality of application event listings of the at least one list (Fig. 3; para 0029-0030, 0035, 0039-0043 – device in a changed state corresponding to protected state, locked state (and even changing from locked to unlocked state), leading to application allowing limited or expanded functionality with the corresponding event listing shown in the interface), 
wherein the second action comprises removing, from the graphical representation, user interface elements corresponding to the one or more first application event listings (Fig. 3, 4; para 0040, 0042, 0044 – indicating that change in state is associated with reduced number of functions, and removal of notification listing corresponding to those respective applications with restricted access).

For claim 6, Williams teaches the claimed subject matter as discussed above and further teaches wherein the change in state comprises a switch of the application from a locked state to an unlocked state (para 0010-0011, 0016-0019, 0024, 0031 – phone entering into many states including locked state from active or unlocked states based on actions such as power mode, idle-timeout, locking etc., wherein the changed states of the device in turn set the application state to enabled thereby allowing (unlocking) specific application functionality such as those associated with screen interaction, display settings etc.).

For claim 7, Williams teaches the claimed subject matter as discussed above and further teaches the method of claim 6, wherein the second action comprises unlocking the one or more first application event listings, and wherein the unlocking comprises removing restrictions on accessing content of the one or more first application event listings (para 0010-0011, 0016-0019, 0024, 0031 – phone entering into many states including locked state from active or unlocked states based on actions such as power mode, idle-timeout, locking etc., wherein the changed states of the device in turn set the application state to enabled allowing (unlocking) specific application functionality such as those associated with screen interaction, display settings etc., wherein the application functions are enabled to be performed, or the restrictions are removed).

For claim 8, Williams teaches the claimed subject matter as discussed above and further teaches the method of claim 6, further comprising displaying, on a display, a graphical representation of the at least one list, the graphical representation including user interface elements corresponding to the plurality of application event listings of the at least one list (Fig. 3; para 0029-0030, 0035, 0039-0043 – device in a changed state corresponding to protected state, locked state (and even changing from locked to unlocked state), leading to application allowing limited or expanded functionality with the corresponding event listing shown in the interface), 
wherein the second action comprises changing visibility of user interface elements corresponding to the one or more first application event listings (Fig. 3, 4; para 0019, 0034, 0040-0042, 0044 – indicating that change in state is associated with reduced number of functions, and dimming or blanking of screen).

For claim 9, Williams teaches the claimed subject matter as discussed above and further teaches wherein detecting the change in state of the application comprises receiving, from the applications manager, an indication of the change in state (Fig. para 0006, 0010-0011, 0016-0019, 0024, 0026, 0031 – phone entering into many states including locked state from active or unlocked states based on actions such as power mode, idle-timeout, locking etc., wherein the changed states of the device in turn set the application state to enabled or disabled thereby allowing (unlocking) or preventing (locking) specific application functionality such as those associated with screen interaction, display settings etc. as indicated by the controller application or from the operating system software).

For claim 10, Williams teaches the claimed subject matter as discussed above and further teaches wherein the at least one list is maintained by a second application that is not managed using the applications manager (Fig. 3; para 0029-0030, 0035, 0039-0043 – device in a changed state corresponding to protected state, locked state (and even changing from locked to unlocked state), leading to application allowing limited or expanded functionality with the corresponding event listings shown in the interface; para 0018, 0023-0026 - list restrictions are imposed by OS of the mobile system, separate from the control application or the application manager).


For claim 11, Williams teaches a computing device, comprising: an input interface; memory; a processor coupled with the input interface and the memory (Abstract; Fig. 1, 3; para 0022-0023), the processor being configured to: perform the method steps as claimed in claim 1. Therefore claim 11 is rejected according to claim 1 as above.

As to claims 12-13, the claim limitations are similar to claims 2-3 respectively as above. Therefore claims 12-13 are rejected according to claims 2-3 respectively as above.

As to claims 16-20, the claim limitations are similar to claims 6-10 respectively as above. Therefore claims 16-20 are rejected according to claims 6-10 respectively as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0079943 A1), in view of Miller et al. (US 2014/0101768 A1, Miller hereinafter).
For claim 4, Williams teaches the claimed subject matter as discussed above and further teaches the method of claim 2, further comprising wherein the second action comprises locking the one or more first application event listings (Fig. 3, 4; para 0018, 0034, 0040-0043 – disabling of screen thereby disabling one or more event listings from  the menu).
Although Williams teaches authentication to unlock a device and features thereon (para 0018), Williams does not appear to explicitly teach, however Miller teaches wherein the locking comprises requiring user authentication for accessing content of the one or more first application event listings (Fig. 3A, 3B, 4B; para 0024-0025, 0038 – widget selection requiring authentication in a particular locked or restricted device state).
Based on Williams in view of Miller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Miller in the system of Williams, in order to provide further security control over private or sensitive user data by imposing authorization methods such as using user authentication, thereby also strengthening data security.

For claim 5, Williams in view of Miller teaches the claimed subject matter as discussed above. Although Williams teaches authentication to unlock a device and features thereon (para 0018), Williams does not appear to explicitly teach, however Miller teaches receiving selection of one of the first application event listings from the at least one list and input of user authentication data; verifying that a user associated with the inputted user authentication data is permitted to access application data associated with the application; and in response to verifying that the user associated with the inputted user authentication data is permitted to access the application data, granting, to the user, access to the selected first application event listing (Fig. 3A, 3B, 4B; para 0024-0025, 0037-0038 – widget selection requiring authentication in a particular locked or restricted device state, and granting or denying access based on the result of authentication).

As to claims 14-15, the claim limitations are similar to those of claims 4-5 respectively as above. Therefore claims 14-15 are rejected according to claims 4-5 respectively as above.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433